In this case a witness, Capt. Buller, was produced as to the credibility of Samuel Finley, and asked if he had not heard Finley say that he did not believe that there was either God or devil, that the Old and New Testament was no more than any other history. The attorney-general argued that by the laws of England every rational creature, whatever his belief might be, could be a witness. There was no instance in any of the law books that any man's religious opinions ever were excepted to. No question can occur as to these things with respect to a citizen. It is true, as to savages, it may. CAMPBELL, J., thought that no man who did not believe in a future state of existence, rewards and punishments, could be a witness. The question is proper.
considered this question of importance, and therefore took a view of the English authorities. Primâ facie every person of a country where a belief in a future state of rewards and punishments commonly exists, let his religon be what it may, is competent. With respect to such persons, no slight or casual sayings can be given in evidence for the purpose of rendering them incompetent. Evidence of a settled belief should be produced. The same question may be asked in this case as others which relate to reputation, viz., what is his general reputation, not particular questions, unless the ground is first laid in the general reputation of the person offered, and then particular questions as to the creed of the witness.